Citation Nr: 0433741	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for muscle pain and weakness, fatigue, insomnia, and 
headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION
activities by less than 25 
percent of the pre-illness level and does not cause periods 
of incapacitation.

The veteran served on active duty from February 1962 to April 
1963 and from November 1990 to May 1991.  He served in the 
Persian Gulf from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
The veteran testified at a June 2004 video conference hearing 
before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for HTN and 
CAD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative objective evidence of record indicates that 
memory loss was not shown during service, and is not shown to 
be related to service or any incident therein.

2.  The veteran's chronic fatigue due to an undiagnosed 
illness restricts his submitted in response to VA's notice of daily 



CONCLUSIONS OF LAW

1.  Memory loss, including due to an undiagnosed illness, was 
not incurred in or aggravated by the veteran's active 
military service; nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A §§ 1110, 1117, 1118, 
1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 
3.306, 3.317, 3.326 (2004).

2.  The criteria for a 20 percent evaluation for chronic 
muscle pain and weakness, fatigue, headaches, and insomnia 
due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 
115, 5107(b) (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.14, 4.21, 
Diagnostic Codes 8863-6354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In January 2002, the RO provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The subsequent 
December 2002 rating decision granted service connection for 
muscle pain and weakness, fatigue, insomnia, and headaches.  
The veteran appealed the initial evaluation assigned the 
service-connected disability.  Therefore, this issue on 
appeal was first raised in a notice of disagreement (NOD) 
its decision on a 
claim for which VA has already notified the claimant of the 
information and evidence necessary to substantiate the claim.  
In this regard, the Board observes that 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003.  
Thus, as the RO already gave the veteran a notice regarding 
the original claim, the Board finds no error in the RO's 
failure to send a subsequent notice as to the newly raised 
claim.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA examination reports and VA and private 
treatment records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 





Service Connection

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with memory loss.  
In November 1990 and May 1991 reports of medical history, the 
veteran specifically denied any history of or current 
problems with memory loss or amnesia.  

A June 1998 mental health clinic evaluation from the Naval 
Ambulatory Care Center, shows the veteran complained of 
severe muscle pain, fatigue, headaches and insomnia.  The 
examiner noted that while the veteran complained of memory 
problems, examination of his immediate recall and short-term 
memory revealed them to be intact.  The impression was mood 
disorder due to Gulf War Syndrome with Depressive Features.  
Two October 1998 psychological evaluations from Walter Reed 
Hospital, note the veteran complained of muscle weakness, 
hypertension, throat problems and headaches.  The examiners' 
note the prior June 1998 evaluation and diagnosis, which was 
assessed by the examiners as "remarkable and 
unconventional."  The examiners concluded that the veteran 
did not meet an Axis I diagnosis.  The only diagnostic 
category he met was physical symptom syndrome.  

VA treatment records, dating from October 1994 to November 
1999, show no relevant complaints, findings, treatment or 
diagnoses for memory loss.

During a September 1999 VA psychiatric examination, the 
veteran complained of memory loss that had not responded to 
his use of Trazodone.  The examiner reviewed the veteran's VA 
treatment records, as well as his discharge summary from 
Walter Reed Army Medical Center after his participation in 
the Specialized Care Program for Gulf War veterans.  The 
examiner noted that the veteran did have memory 
abnormalities.  The examiner concluded that the veteran had a 
constellation of symptoms and disorders which were impairing 
his overall level of functioning and that did not meet 
specific criteria for a DSM IV syndrome and that could 
qualify as an undiagnosed disorder.  

A February 2000 VA neuropsychological examination report 
shows the veteran complained of reduced short-term memory and 
attention.  Testing revealed reductions in simple verbal 
attention and working memory, as well as verbal immediate 
memory.  However, his recognition memory skills for both 
verbal and visual information were grossly intact and there 
was evidence of preserved implicit memory abilities.  The 
examiner noted that, given the veteran's assessed 
intellectual functioning abilities, his memory results were 
reduced, but still largely within measurement error.  The 
examiner opined that the veteran's neuropsychological 
impairments seemed less likely due to the direct effects of 
noxious chemicals and/or biological exposure although that 
possibility could not be ruled out solely on the basis of the 
current evaluation.  However, the examiner further noted that 
the veteran's memory abilities were on par with his estimated 
premorbid and current intellectual abilities and were likely 
the result of a combination of affective interference 
secondary to mood difficulties and the presence of a 
suspected premorbid verbal learning disability.  

During his August 2003 personal hearing and his June 2004 
video conference hearing before the undersigned, the veteran 
testified that he noticed memory impairment within six months 
of his return from service.  He testified that he often 
forgets what he was about to do or loses his train of 
thought. These episodes of forgetfulness occur every day.  

Analysis

The veteran alleges that he has memory loss as a result of 
his service in the Persian Gulf.  He believes that he might 
be eligible to service connection for these disorders under 
the provisions of 38 C.F.R. § 3.317.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is, however, against the 
veteran's claim for service connection for memory loss on a 
presumptive or direct basis.  Initially, although the June 
1998 examiner diagnosed a mood disorder associated with the 
veteran's complaints (while specifically noting that there 
was no evidence of memory loss), later October 1998, 
September 1999 and February 2000 examination reports 
refrained from such diagnoses.  Moreover, the September 1999, 
examiner noted that the veteran's alleged symptoms, which 
included memory loss, did no meet the specific criteria of a 
DSM IV diagnosis and, would, therefore, qualify as 
undiagnosed disorders.  Moreover, although there is competent 
medical evidence of record that the veteran currently has 
memory impairment, the February 2000 examiner, opined that, 
while the veteran's memory was reduced, it was largely within 
measurement error, and that memory abilities were on par with 
his estimated premorbid and current intellectual abilities.  
Moreover, the examiner linked any memory impairment present 
to a suspected premorbid learning disability and mood 
difficulties, not to the veteran's service.  This report was 
based on examination and a thorough review of the claims 
files and consideration of all prior studies.  Although the 
veteran asserts he currently has memory loss as a result of 
his Persian Gulf War service, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim of 
entitlement to service connection for memory loss on a 
presumptive or direct basis must be denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Initial Evaluation

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
muscle pain or weakness, headaches or insomnia.  

VA treatment records, as well as treatment records from 
Walter Reed Army Hospital, dating from October 1994 to 
November 2001 show repeated and consistent and frequent 
complaints of muscle pain and weakness, or muscle tenderness, 
as early as November 1994.  The treatment records also show 
intermittent complaints of associated insomnia and headaches.  
In December 1995 he complained of arthralgia in multiple 
joints.  The examiner found no evidence of weakness on 
examination and diagnosed arthralgia versus myalgias.  A May 
1996 EMG/NC study showed no electrodiagnostic evidence of 
neuropathy or myopathy.  A September 1997 general note 
indicates that the veteran had generalized muscle pain and 
progressive weakness since 1993.  A muscle biopsy of the left 
biceps muscle, that same month was negative for inflammation.  
A July 1999 Functional Capacity Evaluation from Walter Reed, 
conducted with the veteran's participation, shows the veteran 
worked as a cook for a head start program.  The impact of the 
veteran's current symptoms on his lifestyle was assessed as 
significant and his work performance was assessed as average.  

An August 1999 Gulf War Health Center evaluation from Walter 
Reed Army Medical Center shows the veteran had a history of 
persistent physical symptoms since 1993.  He complained of 
diffuse muscle pain, muscle weakness, arthralgias, shortness 
of breath, tightening throat and headaches.  He stated that 
the muscle pain and weakness interfered with his work.  The 
evaluation notes that the veteran's symptoms and associated 
functional impairment were incompletely explained through 
usual medical diagnostics and he was referred to the 
specialized care program.  He participated in a seminar 
series and individualized fitness intervention/reactivation 
strategy including physical and occupational therapies.  The 
prognosis was that the veteran had multiple persistent 
physical symptoms, which included myofascial pain syndrome, 
fatigue, headaches, arthralgias and sleep disorder and that 
these symptoms associated with mild functional impairment.  
The evaluation noted that the veteran reported two days of 
work lost in the past 180 days due to his symptoms.  

A September 1999 VA Gulf War examination report notes the 
veteran's complaints of muscle pain, headaches and sleep 
disorder.  The diagnoses included generalized muscle weakness 
and myalgias, of unknown etiology.  There was no objective 
evidence of muscle weakness.  

A May 2003 surgical pathology report from Yale-New Haven 
Hospital, shows a muscle biopsy of right thigh muscles 
indicated changes consistent with neurogenic alterations.  

During his August 2003 personal hearing at the RO and his 
June 2004 Video Conference hearing before the undersigned, 
the veteran testified that he continued to experience 
progressive muscle pain and weakness.  He had difficulty 
lifting things at work and experienced muscle spasms with 
stressful work.  He had been in an exercise program for 
almost a year and reported that the program had not helped, 
but actually worsened his condition.  He testified that he 
worked 7-hours a day as a chef, and that he periodically had 
to sit and relax because of his diffuse muscle pain.   He 
took medication for his muscle condition, as well as for his 
associated insomnia.  At his August 2003 hearing, his son 
testified that he had witnessed the veteran's condition since 
his return from service.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected undiagnosed disability, 
manifested by joint pain and weakness, fatigue, headaches and 
insomnia, has been rated by analogy to chronic fatigue 
syndrome.  Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, a 
10 percent evaluation is warranted when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
waxes and wanes, but results in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by medication.  A 20 percent 
evaluation is warranted for symptoms of debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion) or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent evaluation under Code 6354 requires symptoms 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  A 60 percent evaluation requires symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  A total disability evaluation 
requires symptoms that are nearly constant and so severe as 
to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.

The "NOTE" at Code 6354 indicates that chronic fatigue 
syndrome will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

Based on this evidence of record, the Board finds that the 
veteran's symptoms of muscle pain and weakness, fatigue, 
headaches and insomnia, have resulted in symptoms which are 
nearly constant and restrict routine daily activities by less 
than 25 percent of his pre-illness level, and therefore, 
warrant a 20 percent evaluation.  However, the evidence of 
record does not indicate that his symptoms restrict his daily 
routine by more than 25 percent or that he has periods of 
incapacitation of at least four weeks total duration per 
year.  Moreover, since the medical and other evidence of 
record does not show a fluctuation or worsening of the 
condition, however temporary, above that contemplated in the 
20 percent rating currently assigned, there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been recently or frequently hospitalized on account 
of it.  The disorder has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for memory loss, to include as an 
undiagnosed illness, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent disability rating for muscle pain and 
weakness, fatigue, insomnia, and headaches, is granted.  


REMAND

The medical evidence of record shows that the veteran had 
some elevated blood pressure readings in service and was 
noted to have a history of high blood pressure just one year 
and one month after his discharge from service.  The evidence 
also shows that he was evaluated with questionable CAD just 
prior to his deployment to the Persian Gulf and was later 
diagnosed with CAD, as early as 1995.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  Thus, medical opinions 
regarding the etiology of the veteran's current HTN and CAD 
should be obtained.  

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his HTN and CAD.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any HTN and/or CAD found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran's HTN and CAD had 
their onset during service or in his 
first post-service year, or are otherwise 
related to his period of active duty.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims of 
entitlement to service connection for HTN 
and CAD.  If the issues remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  The RO must ensure that 
the veteran has been properly notified 
what evidence is necessary to 
substantiate his claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



